Citation Nr: 0814218	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

The November 2005 podiatry consult records show that the 
veteran has a current diagnosis of bilateral pes planus.  The 
only document from the veteran's service medical records that 
is available is his separation examination, because the rest 
of his records are presumed to have been destroyed in a fire.  
That October 1952 separation examination shows that he had 
symptomatic pes planus.  In a July 2005 statement, the 
veteran explained that he never had any problems with his 
feet before service or during basic training, but after 
having to jump on and off the treads of a tank, he began to 
have trouble with his feet.  His October 2004 claim indicates 
that during 1952, he was issued arch supports for his feet.  
He submitted a buddy statement that during service the 
veteran was relieved from some marching duty because of his 
feet.  Thus, the record shows pes planus during service. 

There is little evidence that the current condition is 
related to the in-service pes planus.  In his October 2004 
claim, the veteran stated that there had been no treatment 
for pes planus since he was discharged from service in 1952.  
And the November 2005 and March 2006 podiatry consult records 
show that the veteran has other conditions of his feet.  Yet, 
the November 2005 podiatry consult notes shows that the 
examiner discussed with the veteran the procedures for 
obtaining service connection.  And in his November 2005 
notice of disagreement, the veteran merely states that the 
pain comes and goes.  He has never explicitly addressed 
whether the condition has been continuous from the time of 
separation of service.  

Given that the condition was symptomatic at discharge, a 
podiatry examiner discussed the procedures for service 
connection, and the same condition exists now that existed 
then, the Board finds that a medical opinion as to the 
etiology of the veteran's current pes planus is needed.  
Moreover, as part of that examination, the examiner should 
take a complete history from the veteran as to his symptoms 
from the time of his separation of service until the present.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Since two years has elapsed since the date of the last 
medical treatment records with respect to the veteran's feet, 
the RO/AMC should make arrangements to obtain any treatment 
records dated since March 2006 and associate those records 
with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment facilities where he was treated 
for pes planus since March 2006 and make 
arrangements to obtain any identified 
records.  Associate any evidence with the 
claims folder. 

2.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the etiology of his bilateral 
pes planus.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  A complete history of symptoms 
since the veteran's October 1952 
separation from service should be obtained 
from the veteran.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Is it at least as likely as not (that is, 
a probability of 50 percent or greater) 
that any current pes planus had its onset 
during military service or is related to 
military service?  

3.  Then, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


